                           IN THE UNITED STATES DISTRICT COURT FOR
                                THE SOUTHERN DISTRICT OF GEORGIA
                                         WAYCROSS DIVISION


     UNITED STATES OF AMERICA


     V.                                                   CASE NO. 5:97-cr-00003-2


     Ronnie Lee Williams,
               Defendant.




                                              ORDER


               Defendant        Williams    has   filed   a   Motion   for   Resentencing

     Pursuant to Section 404 of the First Step Act.

               The      Court   has   reviewed    Defendant's   case   and   notes   he   was

     sentenced to a mandatory term of life imprisonment by virtue of

     the quantity of cocaine base for which he was held accountable,

     and the fact that his statutory penalties were enhanced pursuant

     to 21 U.S.C. § 851 due to two prior felony drug convictions.

     The       First Step Act of 2018, which made retroactive                    the more

     lenient mandatory minimum statutory penalties found at 21 U.S.C.

     § 841(a), as established by the Fair Sentencing Act of 2010,

     does no^ render Defendant eligible for a sentence reduction. At
          CO

_5::Sen"Fenc^^g, Defendant                 was appropriately attributed         with 1.5
     'kilbgry^s.1-of cocaine base, which continues to mandate a term of
     -ii^ l^b^-isonment, when coupled with the 21 U.S.C. § 851
^C'Snlrancem^t, even in the wake of the First Step Act.
rs
          ~ Baisled on the foregoing. Defendant's motion is DENIED.
                 i .f


               SO ORDERED this Z3*"day of                                        2019.




                                           WILLIAM T. MOORE, JR.
                                           JUDGE, U.S. DISTRICT COURT
